Citation Nr: 1003937	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-34 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for a chronic right 
shoulder disability.

3.  Entitlement to a compensable evaluation for status-post 
resection of the right 6th rib.

4.  Entitlement to an increased evaluation in excess of 10 
percent for osteoarthritis and lumbosacral strain with 
intervertebral disc syndrome (IVDS) prior to November 28, 
2008.

5.  Entitlement to an increased evaluation in excess of 20 
percent for osteoarthritis and lumbosacral strain with IVDS 
from November 28, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to June 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claims for service connection for bilateral hearing loss and 
a chronic right shoulder disability, a compensable evaluation 
for status-post resection of the right 6th rib, and an 
increased evaluation for osteoarthritis and lumbosacral 
strain with IVDS.  During the course of the appeal, the RO 
awarded the Veteran an increased evaluation, from 10 percent 
to 20 percent, for osteoarthritis and lumbosacral strain with 
IVDS, effective November 28, 2008.  The issue now is whether 
the Veteran is entitled to an evaluation above 10 percent for 
osteoarthritis and lumbosacral strain with IVDS prior to 
November 28, 2008, and above 20 percent thereafter.  (See 
Hart v. Mansfield, 21 Vet. App. 505 (2007): The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.)  

The Veteran, accompanied by his representative, appeared at 
the RO for a videoconference hearing before the Board in 
Washington, D.C., in September 2009.  The transcript of this 
videoconference hearing has been associated with the 
Veteran's claims file.

The Board notes at this juncture that the Veteran is 
presently service connected for status-post resection of the 
right 6th rib, osteoarthritis and lumbosacral strain with 
IVDS, radiculopathy of the right lower extremity, 
osteoarthritis and epicondylitis of the left (minor) elbow, 
tinnitus, gastroesophageal reflux disease with hiatal hernia, 
and bilateral toenail fungus.


FINDINGS OF FACT

1.  At no time during the course of the present claim has the 
Veteran's hearing acuity in either ear been manifested by an 
auditory threshold of 40 decibels or greater at any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or auditory 
thresholds of 26 decibels or greater for at least three of 
the aforementioned frequencies; or by speech recognition 
scores of less than 94 percent using the Maryland CNC Test.  

2.  Bilateral hearing loss for the purpose of VA disability 
compensation is not currently shown.

3.  The Veteran's chronic right shoulder disability, 
presently diagnosed as right rotator cuff tear with right 
shoulder impingement syndrome, did not have its onset in 
active duty.

4.  Service-connected status-post resection of the right 6th 
rib is currently manifested by subjective complaints of pain 
at the surgical site with a well-healed, non-tender and non-
adherent scar and radiographic evidence of resectioning of a 
1.0-centimeter portion of the right 6th rib; these 
manifestations, in the aggregate, more closely approximate 
removal of the entire right 6th rib.

5.  Prior to November 28, 2008, osteoarthritis and 
lumbosacral strain with IVDS was manifested by subjective 
complaints of low back pain and clinical evidence showing 
combined thoracolumbar range of motion limited to no more 
than 110 degrees due to onset of pain, and forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees due to onset of pain.

6.  As of November 28, 2008, osteoarthritis and lumbosacral 
strain with IVDS is manifested by subjective complaints of 
low back pain and clinical evidence showing forward flexion 
of the thoracolumbar spine to no more than 20 degrees due to 
onset of pain.


CONCLUSIONS OF LAW

1.  The Veteran's hearing acuity in either ear does not meet 
the criteria for a hearing loss disability and thus bilateral 
hearing loss cannot be conceded to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

2.  A chronic right shoulder disability, presently shown as 
right rotator cuff tear with right shoulder impingement 
syndrome, was not incurred in, nor is it presumed to have 
been incurred in active service, and is it not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2009).  

3.  The criteria for a 10 percent evaluation for status-post 
resection of the right 6th rib have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Code 5297 (2009).   

4.  The criteria for a 20 percent evaluation for 
osteoarthritis and lumbosacral strain with IVDS for the 
period prior to November 28, 2008, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5235 - 5243 (2009). 
 
5.  The criteria for a 40 percent evaluation for 
osteoarthritis and lumbosacral strain with IVDS for the 
period commencing on November 28, 2008, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5235 - 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (see 38 C.F.R. § 4.1 (2009)), where 
an award of service connection has already been established 
and only an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and assist

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009). 

Under the Veterans Claims Assistance of Act of 2000 (VCAA), 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any VCAA notice errors 
should be presumed to be prejudicial to the claimant unless 
VA shows that the error did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Under Sanders, VA bore the burden of 
proving that such an error did not cause harm.  Id.   
However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  The Supreme Court held that 
determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  
Therefore, the Board must consider, on a case-by-case basis, 
whether any potential VCAA notice errors are prejudicial to 
the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court noted that to overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated and that this may be done by demonstrating 
1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, 2) that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claims or 3) that the benefit 
could not be awarded as a matter of law.  See also Sanders, 
487 F.3d at 889 (reiterating examples noted in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

With respect to the service connection claims on appeal, a 
letter issued in August 2005, prior to initial adjudication 
of these claims, satisfied the duty to notify provisions with 
respect to (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183, at 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006).  Since the Board has concluded in this appellate 
decision that the preponderance of the evidence is against 
the service connection claims at issue, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed 
with regard to those elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the increased rating claims at issue, the 
Court has previously held that VCAA notice for increased 
ratings claims requires that VA notify the claimant that, to 
substantiate an increased rating, the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Additionally, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 at 
43-44 (2008).  

However, in the recent case of Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sept. 4, 2009), the Federal Circuit 
vacated the holding in Vazquez-Flores, 22 Vet. App. 37 (2008) 
with respect to the required content of VCAA notice in 
increased ratings claims.  Specifically, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a veteran's 
'daily life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgment."

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: 
(1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  During 
the course of the appeal, § 3.159(b) was revised and the 
requirement that VA request that the claimant provide any 
evidence in his possession that pertains to the claim was 
removed from the regulation.

VCAA notice letters were dispatched to the Veteran in August 
2005 and June 2008, with the June 2008 letter fully 
addressing the notice requirements enumerated in Vazquez-
Flores, followed by readjudication in a June 2009 
supplemental statement of the case, with a subsequent notice 
letter dispatched during the course of the appeal in August 
2009 which addressed the issues on appeal and discussed how 
VA assigned degree of disability and the effective date of a 
compensation award, as prescribed in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In view of the Federal Circuit's 
recent vacatur of the Court's decision in Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009) during the 
pendency of this appeal, the Veteran received more notice 
than is ultimately mandated by case law and therefore there 
is no prejudice to his claims in this regard.  

To the extent that the August 2009 letter discussing how VA 
assigned degree of disability and the effective date of a 
compensation award was not readjudicated with a supplemental 
statement of the case to cure the timing of notice defect, 
pursuant to Medrano v. Nicholson, 21 Vet. App. 165, 169 
(2007), the Board finds that notwithstanding this defect 
there is no prejudice to the Veteran's claim as the content 
of the August 2009 letter itself, which specifically 
addresses the notice requirements under Dingess v. Nicholson, 
19 Vet. App. 473 (2006), is such that a reasonable person 
would be expected to have been able to understand what 
evidence would be relevant to substantiate the increased 
rating claims on appeal with respect to how VA assigned a 
disability rating and effective date for a compensation 
award.  The record indicates that the August 2009 letter was 
received by the Veteran, as it was sent to his current 
mailing address and was not returned as undeliverable.  In 
any case, neither the Veteran nor his representative has made 
any assertion that there has been any defect in the timing or 
content of the VCAA notification letters associated with the 
current appeal.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Pertinent post-service private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Otherwise, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991); see also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

The Veteran was afforded VA medical examinations of his 
lumbosacral spine in November 2008, and his right 6th rib 
resection residuals in November 2008 and April 2009, to 
determine the present state of these disabilities.  A 
November 2008 audiological examination was conducted to 
determine the present state of his hearing acuity, and the 
April 2009 medical examination report also presented an 
opinion as to whether there was an etiological or 
contributory relationship between his service-connected right 
6th rib resection residuals and his current right shoulder 
disability.  The examiners had access to the Veteran's 
pertinent medical history and have presented their opinions 
within the context of this history.  Further examination or 
opinion is not needed on the service connection claims on 
appeal because, at a minimum, there is no persuasive and 
competent medical evidence that the claimed conditions may be 
associated with the Veteran's military service.   Further 
examination or opinion is not needed on the increased rating 
claims on appeal because the findings obtained at the 2008 
and 2009 examinations are sufficient for the Board to 
adjudicate these matters. The Board thus concludes that the 
audiological examination in November 2008 and orthopedic 
examinations in November 2008 and April 2009, and the nexus 
opinion obtained at the April 2009 VA examination, are 
adequate for adjudication purposes.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

The Board notes at this juncture that the Veteran's 
representative has raised the contention at the September 
2009 videoconference hearing that the VA orthopedic 
examinations may be deficient with respect to satisfying the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
because the examiner did not test for the maximum limit of 
the Veteran's range of thoracolumbar spine motion due to 
pain.  The Board has reviewed the VA examination reports of 
October 2005 and November 2008 and observes that at each 
examination, the examiners recorded the Veteran's range of 
thoracolumbar spine motion, including notations of at what 
point, in degrees of motion, onset of pain began.  Therefore, 
the Board finds the Veteran's representative's assertion to 
be unsubstantiated and that the examinations of October 2005 
and November 2008 are adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

(a.)  Entitlement to service connection for bilateral hearing 
loss.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss as an organic disease of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In this case, there is no objective evidence showing that the 
Veteran has met VA's definition of hearing impairment either 
in service or after service.  The Veteran's service treatment 
records are devoid of complaints or treatment for hearing 
problems.  His service treatment records include the report 
of a February 1962 pre-enlistment examination showing normal 
15/15 hearing.  His other in-service medical records 
demonstrate no clinical findings of hearing acuity meeting 
the minimum criteria under 38 C.F.R. §  3.385 for disabling 
hearing loss at 500, 1000, 2000, 3000, and 4000 Hertz on 
audiometric evaluations conducted during active duty in April 
1964, February 1971, March 1978, January 1984, and on 
separation examination in March 1988.

In addition, the postservice medical evidence does not show 
that the Veteran presently has a hearing loss that falls 
within VA's regulatory definition of hearing impairment.  In 
this regard, results of a VA audiological examination 
performed in November 2008 revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
25
LEFT
15
15
10
20
35

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally, using the Maryland CNC Test.

These above findings simply do not meet VA's regulatory 
provisions for hearing impairment under 38 C.F.R. § 3.385.  
Moreover, the VA examiner in November 2008 stated that the 
Veteran's audiological evaluation revealed no current hearing 
problems and thusly there was no diagnosis because there was 
no pathology to render a diagnosis.  

Although the pertinent evidence includes a single private 
audiogram, dated in March 2006, which includes the conducting 
audiologist's assessment that the Veteran had borderline 
normal hearing through 2 kilohertz with sloping to mild high 
frequency hearing loss, particularly in his left ear, which 
was "most likely due to noise exposure from military 
service," this evidence in itself does not demonstrate that 
the Veteran's hearing acuity in either ear has objectively 
met the threshold criteria for hearing loss as a recognizable 
disability under 38 C.F.R. § 3.385, notwithstanding the 
private audiologist's comment.  In any case, the private 
audiogram also shows that the Veteran possessed 100 percent 
speech discrimination scores, bilaterally, and thus the 
private report does not support a finding of a current 
hearing loss for purposes of entitlement to VA compensation 
under § 3.385.

The Board has considered the Veteran's written and oral 
assertions that he presently has a hearing loss disability 
related to service, as presented in correspondence submitted 
in support of this claim and his oral testimony before the 
undersigned Veterans Law Judge at a September 2009 
videoconference hearing.  While he may make assertions 
regarding symptoms he perceives to be manifestations of 
disability, the question of whether he has a present hearing 
loss impairment (as defined by VA regulation) related to 
service, is one that requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  38 C.F.R. § 3.159 (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As the Board may consider only independent medical evidence 
to support its findings as to a current medical diagnosis, 
which is not capable of lay observation, and as there is no 
favorable medical evidence demonstrating a current hearing 
loss under 38 C.F.R. § 3.385, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral hearing loss, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  His appeal in this regard is therefore denied.

(b.)  Entitlement to service connection for a chronic right 
shoulder disability.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2009).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2009)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for arthritis or other degenerative 
or traumatic orthopedic disease or disability, first shown as 
a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2009). 

At his September 2009 videoconference hearing, the Veteran 
testified that while he did not recall any single 
precipitating traumatic incident affecting his right shoulder 
in service, his duties in service did require him to use and 
physically exert his right shoulder to a considerable degree 
and he remembered seeking medical attention for recurrent 
right shoulder pain on several occasions while serving in 
uniform.  He reported that he continued to experience right 
shoulder pain and symptoms immediately after his discharge 
from military service in 1988 and that he underwent right 
shoulder surgery to repair a torn ligament and rotary cuff in 
the 1990s.  According to the Veteran, none of his treating 
physicians ever opined that his right shoulder disability was 
due to active service.  He reported that post-service, he was 
employed and continues to be employed in a full-time 
sedentary desk position that involved no physical exertion of 
the sort that, in his opinion, may have caused the right 
shoulder disability presently at issue.

The Veteran's service treatment reports show that in April 
1979 he was treated with moist heat for complaints of right 
upper trapezius, scapular, and neck pain.  The treatment 
notes show that these symptoms resolved three days after his 
initial treatment, as he reported feeling much better and 
thus discontinued receiving further treatment.

In July 1982, he was treated for complaints of mid-clavicular 
pain that was aggravated by raising his right arm.  However, 
no therapy was indicated and no clinical diagnosis was 
presented.  

On separation examination in March 1988, the Veteran's right 
shoulder and upper extremities were clinically determined to 
have been within normal limits and no relevant medical 
history pertaining to any problems with his right shoulder 
was reported by him in his in-service medical history 
questionnaire.

Post-service, no pertinent right shoulder complaints were 
reported on VA examination in December 1988.

Private treatment notes dated November 2000 - May 2002 show, 
in pertinent part, that in November 2000 the Veteran 
complained of having right shoulder pain for approximately 
eight months.  Examination revealed full range of right 
shoulder motion with minimal right rotator cuff tenderness 
and an assessment of impingement syndrome with mild rotator 
cuff tendonitis and possible muscle spasm of his right 
trapezius.  X-rays in November 2000 revealed negative right 
shoulder with no evidence of fracture, dislocation, shoulder 
impingement syndrome, or osteoarthritic changes of the 
glenohumeral joint.  There was no evidence of visible soft 
tissue masses.   By December 2000, the Veteran's right 
shoulder was noted to be doing "very well" and the 
assessment was shoulder impingement syndrome, resolved.

Beginning in November 2001, the Veteran was treated for right 
shoulder complaints of several month's duration associated 
with right shoulder impairment with rotator cuff tear, 
confirmed on MRI.  An April 2002 MRI study revealed right 
rotator cuff tear, bursitis, acromio-clavicular arthritis, 
and a downward-sloping acromion that predisposed his right 
shoulder to impingement.

The report of an April 2009 VA examination shows that the 
Veteran was fully employed in a civilian position as the 
safety, health, radiation, and environmental officer at 
Tinker Air Force Base.  He was noted to display inconsistent 
performance on range of motion testing, with limited motion 
at one level exhibited to the Veteran and seemingly painless 
full motion of the right shoulder exhibited elsewhere in the 
examination.  After reviewing the relevant record and 
determining the Veteran's diagnosis, the VA examiner 
presented the following opinion regarding the relationship 
between the Veteran's service-connected residuals of a right 
6th rib resection and his right shoulder disability:

The (Veteran's) right shoulder condition IS LESS 
LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED 
BY OR A RESULT OF the service-connected scar 
(residual of right 6th rib resection).

RATIONALE FOR OPINION GIVEN:  FACT:  2002 Medical 
visit to orthopedist did not mention any concern 
for ribs or chest contributing to (right) shoulder 
problem.  The rib and chest issue was not even 
(m)entioned in the history.  Orthopedic diagnosis 
was impingement with rotator cuff tear that was 
confirmed by MRI.  Veteran's injury is a common 
shoulder issue in general.  There is no evidence 
found by this reviewer that it is related to the 
(service-connected) rib injury or scar.   

Concerning the scar, the scar was not a limiting 
factor on today's exam.  The scar was not 
mentioned as a concern by the veteran nor the 
orthopedist at the orthopedic visit, according 
(to) the orthopedic visit notes in the C-file.

OTHER COMMENT:  Veteran's (right) shoulder 
disorder appears to be one that originates in the 
shoulder, not the chest or ribs, based on the 
exam, history, and orthopedic medical records.  It 
does not appear to be related, directly or 
indirectly, to the rib issue.

The Board has considered the objective evidence of record and 
finds that it does not demonstrate onset of a chronic right 
shoulder disability during the Veteran's period of active 
duty.  The few occasions in which he was treated for right 
shoulder complaints do not represent a chronic disabling 
process as his separation examination in March 1988 shows 
normal findings regarding his upper extremities.  Thereafter, 
there is no further clinical evidence of a chronic right 
shoulder disability until November 2000, over a dozen years 
following his separation from service.  Furthermore, the 
medical evidence does not show any relationship, either 
etiologically or contributorily aggravative, between his 
service-connected right 6th rib resection residuals and his 
current right shoulder disability.  In this regard, the Board 
places great probative weight on the April 2009 opinion of 
the VA examiner, who explained in detail how he did not find 
any causative or contributory relationship between the 
Veteran's service-connected postoperative residuals of right 
6th rib resection and his current right shoulder disability.

While the Board acknowledges the Veteran's stated history of 
having ongoing and continuous right shoulder symptoms ever 
since leaving service, his statements in this regard are 
contradicted by the clinical record, which shows no onset of 
chronic right shoulder problems post-service until 
approximately eight months prior to November 2000.  The Board 
therefore finds that the Veteran's account of having a 
continuous history of right shoulder symptoms commencing in 
service and persisting thereafter is not credible in light of 
the objective record.  

In view of the foregoing discussion, the Board finds that the 
Veteran's current right shoulder disability did not have its 
onset during his period of military service, nor that 
arthritis was manifest to a compensable degree within one 
year following his separation from service in June 1988, and 
is furthermore not proximately due to any service-connected 
disability.  His claim of entitlement to service connection 
for a chronic right shoulder disability is thus denied.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of this issue, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

(c.)  Entitlement to a compensable evaluation for status-post 
resection of the right 6th rib.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2009).

The Veteran's service-connected postoperative residuals of a 
right 6th rib resection  have been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5297, which provides for the 
assignment of a 10 percent evaluation for removal of one rib 
or resection of two or more ribs without regeneration.  
Assignment of a 20 percent disability rating requires the 
removal of two ribs.  A 30 percent evaluation is warranted 
where three or four ribs have been removed.  A 40 percent 
evaluation is warranted where five or six ribs have been 
removed and a maximum 50 percent evaluation is warranted for 
the removal of six or more ribs.  38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (2009).

Notes to this code provide that the rating for rib resection 
or removal is not to be applied with ratings for purulent 
pleurisy, lobectomy, pneumonectomy or injuries of pleural 
cavity.  Id.  However, rib resection will be considered as 
rib removal in thoracoplasty performed for collapse therapy 
or to accomplish obliteration of space and will be combined 
with the rating for lung collapse or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.  Id.

By way of clinical history, the Veteran's service treatment 
records show that in May 1963 an asymptomatic bone tumor was 
detected on the distal portion of his right 6th rib.  The 
affected section was surgically resected.  The procedure 
performed was a partial ostectomy of the right 6th rib.  
Pertinent records show normal postoperative recovery and the 
Veteran was thereafter discharged to full active duty 10 days 
afterward, in May 1963.  

Service connection and a noncompensable evaluation were 
granted for postoperative residuals of a right 6th rib 
resection by rating decision of February 1989.  The present 
appeal stems from the Veteran's claim for a rating increase 
that was filed in July 2005.  

The report of an October 2005 VA examination shows that the 
Veteran complained of a "pulling" sensation associated with 
his postoperative scar on his right 6th rib that was 
aggravated by use of his right upper extremity or by deep 
breathing.  He reportedly lost 4 - 6 days of work as a 
result.  The underlying bone itself was not infected and no 
functional impairment was reported.  The scar was described 
as measuring 13 centimeters by 0.5 centimeters on the right 
side of his chest at about the level of the 5th rib, which 
was well healed and did not exhibit crusting, hypo- or 
hyperpigmentation, tissue loss, functional loss, infection, 
or keloid formation.  The absence of a 1.0-centimeter gap in 
his right 6th rib was noted on X-ray.  Chest X-ray also 
revealed no acute pulmonary infiltrate.  The relevant 
diagnosis was removal of rib with occasional complaint of 
subjective pain.  The Veteran's full-time occupation was as 
an aircraft parts and safety inspector and he tried to stay 
active around his house. 

The report of a November 2008 VA examination shows, in 
pertinent part, that the Veteran complained of experiencing a 
localized "squeezing" pain at the site of his old right rib 
resection approximately once per day lasting up to an hour.  
The pain was characterized as being 3 out 10 in intensity (10 
being the worst).  It could be elicited by physical activity 
and was relieved spontaneously or by not using his right 
upper extremity.  He was able to function without medication 
and no infection at the site of the resected rib bone was 
detected.  He stated that the pain produced difficulty 
reaching above his head.  The Veteran was not receiving any 
treatment for this condition.  

Examination of the residual surgical scar in November 2008 
shows that it was level, located at the Veteran's right 
lateral anterior chest, measured 14.5 centimeters by 0.3 
centimeters, was stable, and was not tender, ulcerative, 
adherent, inflamed, hypo- or hyperpigmented, or abnormal in 
texture.  It also produced no disfigurement and was not 
manifested by any tissue loss or edema.  X-rays revealed 
previous trauma and/or surgical intervention of the right 
lower hemithorax with residual deformity of the right 6th rib 
and calcified granulomatous complex right lung base and 
adjacent hilum to include the mediastinum.  The diagnosis was 
status post rib, resection right 6th rib with residual rib 
deformity and a large scar.

As previously discussed in this decision, the report of an 
April 2009 VA examination shows, in pertinent part, that the 
postoperative residuals of the Veteran's right 6th rib 
resection did not produce any actual functional limitation of 
his ability to use his right upper extremity.  The examiner 
found no contributory or causal relationship between the 
service-connected right 6th rib resection residuals and the 
Veteran's right shoulder disability.  Further, the 
postoperative scar was not deemed to be a limiting factor in 
his functional ability.

At his September 2009 videoconference hearing, the Veteran 
testified, in pertinent part, that the residual surgical scar 
associated with his service-connected right 6th rib resection 
was tender and painful when he moved, with an occasional 
sensation of tingling and burning in the center of the scar, 
and that the pain restricted movement as it "pulled" at 90 
or more degrees of motion of his right upper extremity. 

The Board has considered the evidence of record and notes 
that a strict reading of the language describing the criteria 
for rating rib removal in Diagnostic Code 5297 seemingly 
requires that a full and complete removal of a rib must be 
clinically demonstrated to warrant the assignment of the 
minimum compensable rating of 10 percent.  Clinically, the 
objective evidence establishes that only a 1.0-centimeter 
portion of his right 6th rib has been removed, but not the 
entire rib.  Applying a narrow interpretation of this 
Diagnostic Code, the Veteran would not prevail in his claim 
for a compensable rating for his partial resection.  
Notwithstanding the Veteran's subjective complaints of pain 
and "pulling" associated with the surgical scar, the 
clinical evidence has found no actual tenderness or adherence 
associated with this scar, nor any actual functional loss of 
use of a bodily part that can be objectively attributed to 
it.  However, the Board cannot disregard the fact that the 
evidence does, nevertheless, indicate some measure of 
subjective symptomatology associated with the old surgery 
site.  On the whole, when the constellation of subjective 
symptomatology is viewed alongside the clinical evidence of 
partial removal of the right 6th rib, it more closely 
approximates the criteria for a 10 percent evaluation under 
Diagnostic Code 5297 for complete removal of one rib.  See 
38 C.F.R. § 4.7.  Therefore, weighing all doubt in favor of 
the Veteran, the Board concludes that assignment of a 10 
percent evaluation is warranted for his service-connected 
postoperative residuals of status-post resection of the right 
6th rib during the entire appeal period.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Assignment of a rating above 10 percent for the Veteran's 
service-connected postoperative residuals of status-post 
resection of the right 6th rib is not warranted by the 
evidence, however, as Diagnostic Code 5297 of the rating 
schedule clearly requires objective evidence of removal of at 
least two ribs to meet the criteria for a 20 percent 
evaluation.

To the extent that the Veteran may claim entitlement to 
extraschedular consideration for his service-connected 
status-post resection of the right 6th rib, the Board finds 
that such referral is unwarranted as there is no evidence of 
an exceptional or unusual disability picture associated with 
this disability, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In this regard, the Board 
notes that the Veteran presently enjoys full-time employment 
and has reported losing no more than six days of work in the 
past because of the subjective symptoms he associates with 
his rib resection residuals.  To this extent, the Board finds 
that the 10 percent rating now awarded for this disability 
adequately compensates him for this, and therefore the Board 
is not required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2009).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993); Thun 
v. Peake, 22 Vet. App. 111 (2008).

(d.)  Entitlement to an increased evaluation for 
osteoarthritis and lumbosacral strain with IVDS, rated 10 
percent disabling prior to November 28, 2008, and 20 percent 
therefrom.

The current appeal of the above matter stems from the 
Veteran's claim for a rating increase for his service-
connected osteoarthritis and lumbosacral strain with IVDS 
that was filed with VA in July 2005.  During the course of 
the appeal, a March 2009 rating decision granted service 
connection and a 20 percent evaluation for radiculopathy of 
his right lower extremity as a separate and individual 
disability.  The claims file does not indicate that the 
Veteran is appealing the rating assigned for radiculopathy, 
and therefore the Board will not address the neurological 
symptoms associated with the right lower extremity 
radiculopathy in its adjudication of the current appeal for 
an increased rating for osteoarthritis and lumbosacral strain 
with IVDS.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2009).  Furthermore, a thorough evaluation of a 
musculoskeletal or orthopedic disability for rating purposes 
requires consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The criteria for rating all spine disabilities, to include 
osteoarthritis and lumbosacral strain with IVDS, are set 
forth in a General Rating Formula for Diseases and Injuries 
of the Spine.  The criteria contained therein provide that 
these disabilities are to be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
(to include consideration of separate rating for orthopedic 
and neurological manifestations) or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Rating Formula, a 10 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees.  A 
rating of 20 percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, assignment of a 60 
percent evaluation is warranted.

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a (2009).

Evidence relevant to the claim period includes the report of 
an October 2005 VA examination that shows the Veteran 
complained of persistent and daily episodes of  low back pain 
that was intense and constant but not incapacitating.  He was 
able to partially function with use of medication.  He 
reportedly lost approximately one month of work due to back 
pain.  Objective examination shows normal gait and posture, 
with no radiating pain on movement or muscle spasm detected.  
Bilateral paraspinal muscle tenderness was demonstrated.  
Straight leg raising was negative and no ankylosis was 
demonstrated.  Testing of his range of thoracolumbar motion 
demonstrated flexion from 0 - 90 degrees (with onset of pain 
at 60 degrees onwards); extension from 0 - 30 degrees (with 
onset of pain at 10 degrees onwards); right lateral flexion 
from 0 - 30 degrees (with onset of pain at 10 degrees 
onwards); left lateral flexion from 0 - 30 degrees (with 
onset of pain at 10 degrees onwards); right rotation from 0 - 
30 degrees (with onset of pain at 10 degrees onwards); and 
left rotation from 0 - 30 degrees (with onset of pain at 10 
degrees onwards).  

No further diminishment of motion due to fatigue, weakness, 
lack of endurance, or incoordination after repetitive use was 
revealed.  The examiner stated that without resorting to 
speculation, he could not determine if there was additional 
limitation of motion in degrees.  The examiner found no 
chronic or permanent nerve root involvement associated with 
IVDS, nor did he find any bowel, bladder, or erectile 
dysfunction.  X-rays revealed normal lumbar spine alignment 
with the presence of osteoarthritic formations over the L3, 
L4 and L5 vertebrae.

In a written statement dated in March 2006, the Veteran's 
private chiropractor, D.L.H., D.C, reported that the 
Veteran's low back disability would require regular and 
continuous chiropractic care for an indefinite period of time 
due to degenerative disc disease.  The Veteran experienced 
dramatic improvement of his presenting symptoms of severe leg 
and back pain, but his spine would require several years of 
corrective and stabilizing care followed by a lifetime of 
maintenance care.

The Veteran's private medical and Air Force hospital 
treatment records dated in 2006 show that a March 2006 
radiographic series revealed multilevel degenerative disc 
disease, which was most prominent at his L3-L4 and L4-L5 
vertebrae.  An April 2006 MRI revealed sciatica with 
radiculopathy due to disc protrusions in his lumbar spine 
that caused impingement of his right L3 nerve root.

The report of a November 28, 2008 VA orthopedic examination 
showed that the Veteran complained of daily episodes of 
chronic low back pain with stiffness and numbness, but denied 
loss of bladder and bowel control.  Pain was aggravated by 
physical activity and walking, characterized as being 10 out 
of 10 in intensity, and relieved by prescription narcotic and 
psychotropic medication.  The Veteran stated that his low 
back disability has not resulted in any incapacitation.  His 
reported functional impairment was the inability to lift and 
climb stairs or inclines.  

Objective examination showed normal posture, gait, and spine 
curve.  Sensory deficits and motor weakness of the lower 
extremities were detected on neurological examination.  Range 
of thoracolumbar motion testing revealed flexion from 0 - 40 
degrees (with onset of pain at 20 degrees onwards); extension 
from 0 - 10 degrees (with onset of pain at 10 degrees); right 
lateral flexion from 0 - 20 degrees (with onset of pain at 20 
degrees); left lateral flexion from 0 - 20 degrees (with 
onset of pain at 20 degrees); right rotation from 0 - 24 
degrees (with onset of pain at 24 degrees onwards); and left 
rotation from 0 - 24 degrees (with onset of pain at 24 
degrees onwards).  

The Veteran's low back pain was deemed to present the major 
functional impact on the overall state of impairment of his 
spine after repetitive use, but was not additionally limited 
by fatigue, weakness, lack of endurance, and incoordination, 
which produced no additional limitation of motion in degrees.
   
As previously noted, the clinical records show that the 
Veteran is gainfully employed in a full-time position as a 
civilian aircraft parts and safety inspection officer at a 
military air force base.  He has held this employment since 
leaving active duty in 1988 and his duties involve deskwork 
that is sedentary in nature.

At his September 2009 videoconference hearing before the 
Board, the Veteran testified, in pertinent part, that he 
regularly received chiropractic adjustment for his service-
connected lumbosacral spine disability to keep his bulging 
discs from impinging on the adjacent nerve.  He reported that 
he was very restricted and guarded in his movements as he had 
a very limited ability to bend at the waist and move about, 
was unable to lift heavy objects, and that he experienced 
great difficulty using stairs and walking on uneven surfaces, 
as his lumbosacral spine was very sensitive to sudden 
compensatory motions or extremes of motion.  He experienced 
low back pain on a daily basis and during episodes of extreme 
pain he sought relief through the use of strong prescription 
painkillers such as Oxycontin and Percocet taken with a 
psychotropic medication such as Valium, although he expressed 
reluctance to use these as he was aware of their habit-
forming properties.  Prolonged sitting, standing, and driving 
aggravated his low back.  He stated that he had never been 
prescribed bed rest to treat his attacks of back pain and 
that although back surgery was the recommended treatment for 
his present disability he was very reluctant to have surgery 
and disinclined to submit to that particular treatment 
course, preferring instead to receive regular chiropractic 
therapy that offered temporary relief without the dramatic 
invasiveness of surgery.

Applying the aforementioned evidence to the rating criteria, 
the Board finds that the facts of the case support the 
assignment of a 20 percent rating for the Veteran's 
osteoarthritis and lumbosacral strain with IVDS prior to 
November 28, 2008.  The clinical evidence pertinent to this 
period shows that on VA examination in October 2005, the 
Veteran's forward flexion of his thoracolumbar spine was 
greater than 30 degrees but not greater than 60 degrees as he 
was limited by onset of pain at 60 degrees.  His combined 
thoracolumbar range of motion was 110 degrees.  This meets 
the criteria for a 20 percent evaluation and therefore his 
appeal in this regard is granted.  However, assignment of a 
rating above 20 percent prior to November 28, 2008, is not 
warranted as the clinical evidence does not demonstrate that 
the Veteran's low back disability has met the criteria for 
such a rating.  The evidence does not show ankylosis or 
limitation of forward flexion of his thoracolumbar spine to 
30 degrees or less.   

With respect to the evidence pertinent to the period 
commencing on November 28, 2008, the report of the VA 
examination conducted on this date shows that the Veteran's 
forward flexion of his thoracolumbar spine was limited to 20 
degrees due to onset of pain, thereby meeting the criteria 
for a 40 percent evaluation.  The evidence does not 
demonstrate, however, that the Veteran's service-connected 
lumbosacral spine disability is manifested by ankylosis that 
would warrant the assignment of a rating above 40 percent.  

As the Veteran has reported experiencing no incapacitating 
episodes of low back pain necessitating treatment with 
prescribed bed rest by a physician, there is no basis to 
apply the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, as provided for in 38 
C.F.R. § 4.71a, to the present case.  In deciding this issue, 
the Board has considered 38 C.F.R. §§ 4.40 and 4.45.  In 
determining limitation of motion, the point at which the 
Veteran experienced pain has been considered as the end point 
of his range of motion.  VA examiners in November 2008 and 
October 2005 specifically indicated in the examination 
reports that there were no further limitations due to the 
factors set forth in §§ 4.40 and 4.45.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it follows 
that an assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in earning 
capacity caused by disability.  However, in exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability with the 
established criteria found in the Rating Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated by 
the Rating Schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  See 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render inadequate 
the 20 percent and 40 percent ratings assigned herein for his 
low back disability for the periods prior to and commencing on 
November 28, 2008.  His osteoarthritis and lumbosacral strain 
with IVDS is evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
impairment caused by this orthopedic disability.  Id.  

As demonstrated by the evidence of record, the Veteran's low 
back disability was manifested by subjective complaints of 
low back pain and clinical evidence showing combined 
thoracolumbar range of motion limited to no more than 110 
degrees due to onset of pain, and forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees due to onset of pain prior to November 28, 
2008; and by subjective complaints of low back pain and 
clinical evidence showing forward flexion of the 
thoracolumbar spine to no more than 20 degrees due to onset 
of pain as of November 28, 2008.  When comparing this 
disability picture with the symptoms contemplated by the 
applicable Rating Schedule, the Board finds that it is 
congruent with the disability picture represented by a 20 
percent and 40 percent disability ratings for diseases and 
injuries of the spine.  The criteria for a 20 percent and 40 
percent rating reasonably describe the Veteran's disability 
level and symptomatology due to his low back disability for 
the aforementioned time periods at issue and therefore the 
schedular evaluations are adequate and no referral for 
extraschedular consideration is required.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411; see also VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that 
the picture of impairment presented by the Veteran's low back 
disability cannot be characterized as an exceptional case, so 
as to render the schedular evaluations inadequate.  The 
threshold determination for a referral for extraschedular 
consideration was not met and, consequently, the Board finds 
that he is not entitled to referral for an extraschedular 
rating.  Thun, 22 Vet. App. at 115.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a chronic right shoulder disability is 
denied.

A 10 percent evaluation for status-post resection of the 
right 6th rib is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

A 20 evaluation for osteoarthritis and lumbosacral strain 
with IVDS for the period prior to November 28, 2008 is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

A 40 percent evaluation for osteoarthritis and lumbosacral 
strain with IVDS commencing on November 28, 2008 is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


